Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142504                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  RETIRED DETROIT POLICE AND FIRE                                                                         Brian K. Zahra,
  FIGHTERS ASSOCIATION, INC.,                                                                                        Justices
            Plaintiff-Appellant,
  v                                                                SC: 142504
                                                                   COA: 293998
                                                                   Wayne CC: 08-116128-CL
  DETROIT POLICE OFFICERS ASSOCIATION,
  DETROIT POLICE LIEUTENANTS AND
  SERGEANTS ASSOCIATION, DETROIT
  POLICE COMMAND OFFICERS
  ASSOCIATION, DETROIT FIRE FIGHTERS
  ASSOCIATION, CITY OF DETROIT, and CITY
  OF DETROIT POLICE AND FIRE
  RETIREMENT SYSTEM,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           t0516                                                              Clerk